                             Case 18-12439-BLS         Doc 230      Filed 01/10/19       Page 1 of 5



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                               )
                                                               )     Chapter 11
         In re:                                                )
                                                               )     Case No. 18-12439 (BLS)
         EGALET CORPORATION, et al.,                           )
                                                               )     (Jointly Administered)
                                           Debtors.1           )
                                                               )

                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                                ON JANUARY 14, 2019 AT 10:00 A.M. (ET)

         MATTER RESOLVED

                1. Debtors’ Application for an Order (I) Authorizing the Retention and Employment of
                   Ernst & Young LLP as Auditors to the Debtors, Pursuant to Section 327(a) of the
                   Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1, Nunc Pro
                   Tunc to the Petition Date [D.I. 112, 11/21/18]

                   Response/Objection Deadline:                      December 5, 201 at 4:00 p.m. (ET) 8

                   Responses/Objections Received:

                       A.       Informal Response of the Office of the United States Trustee

                   Related Documents:

                       B.       Certification of Counsel [D.I. 201, 12/17/18]

                       C.       Order [D.I. 203, 12/18/18]

                   Status:         An order has been entered. No hearing is required.

         MATTER ADJOURNED

                2. Debtors’ Application for an Order (I) Authorizing the Retention and Employment of
                   Leerink Partners LLC as Investment Banking Financial Advisor to the Debtors, Nunc Pro
                   Tunc to the Petition Date, and (II) Waiving Certain Information Requirements of Local
                   Rule 2016-2 [D.I. 208, 12/21/18]

         1
                   The Debtors in these chapter 11 cases, along with the last four digits of their respective federal tax
         identification numbers, are: Egalet Corporation (5334), Egalet US Inc. (6649), and Egalet Ltd. (Foreign). The
         Debtors’ corporate headquarters and mailing address is located at 600 Lee Road, Suite 100, Wayne, PA 19087.
01:24003894.1
                             Case 18-12439-BLS      Doc 230      Filed 01/10/19      Page 2 of 5



                   Response/Objection Deadline:                  January 7, 2019 at 4:00 p.m. (ET); extended
                                                                 for the U.S. Trustee to a date to be
                                                                 determined

                   Responses/Objections Received:                None to Date

                   Related Documents:                            None to Date

                   Status:      This matter has been adjourned to a date to be determined in order to provide
                                the Office of the United States Trustee time to respond as a result of the
                                federal government shutdown.

         CONTESTED MATTER GOING FORWARD

                3. Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
                   Bankruptcy Code, as Modified [D.I. 223, 1/10/19]

                   Response/Objection Deadline:                  January 8, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:

                      A.        Informal Response of the United States Trustee

                      B.        Objection of Dominic Bove [D.I. 100, 11/9/18]

                      C.        Objection of David Sach [D.I. 106, 11/19/18]

                      D.        Objection of Isam Alakhras, MD [D.I. 109, 11/20/18]

                      E.        [Withdrawn – D.I. 172, 12/3/18] Objection of Class Action Plaintiffs [D.I.
                                114, 11/26/18]

                      F.        Objection of Jeffery M. Klein [D.I. 141, 11/26/18]

                      G.        Objection of Stephen and Elizabeth Crowe [D.I. 142, 11/29/18]

                      H.        Objection of Erik G. I. Soegaard [D.I. 166, 11/30/18]

                      I.        Objection of Chad M. Monroe [D.I. 168, 11/30/18]

                      J.        Supplemental Objection of David Sach [D.I. 192, 12/10/18]




01:24003894.1
                                                             2
                        Case 18-12439-BLS      Doc 230     Filed 01/10/19    Page 3 of 5



                Related Documents:

                   K.      Debtors’ Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy
                           Code [D.I.°16, 10/31/18]

                   L.      Disclosure Statement with Respect to the Debtors’ Plan of Reorganization
                           Under Chapter 11 of the Bankruptcy Code [D.I. 17, 10/31/18]

                   M.      Notice of Hearing to Consider Adequacy of Disclosure Statement
                           [D.I.°41,°11/1/18]

                   N.      Motion for an Order (I) Approving the Disclosure Statement; (II) Establishing
                           Procedures for Solicitation and Tabulation of Votes to Accept or Reject the
                           Plan, Including (A) Approving Form and Manner of Solicitation Procedures,
                           (B) Approving Form and Notice of the Confirmation Hearing, (C)
                           Establishing Voting Record Date and Approving Procedures for Distribution
                           of Solicitation Packages, (D) Approving Forms of Ballot, (E) Establishing
                           Deadline for Receipt of Ballots, and (F) Approving Procedures for Vote
                           Tabulations; (III) Establishing Deadline and Procedures for Filing Objections
                           to (A) Confirmation of the Plan, and (B) the Debtors’ Proposed Cure Amounts
                           for Unexpired Leases and Executory Contracts Assumed Pursuant to the Plan;
                           and (IV) Granting Related Relief [D.I. 75, 11/6/18]

                   O.      Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
                           Bankruptcy Code [D.I. 163, 11/29/18]

                   P.      Disclosure Statement with Respect to Debtors’ First Amended Plan of
                           Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 164,
                           11/29/18]

                   Q.      Notice of Filing of Blacklines of (I) Debtors’ First Amended Joint Plan of
                           Reorganization Under Chapter 11 of the Bankruptcy Code and (2) Disclosure
                           Statement with Respect to Debtors’ First Amended Plan of Reorganization
                           Under Chapter 11 of the Bankruptcy Code [D.I. 165, 11/29/18]

                   R.      Debtors’ Motion for an Order Granting Debtors Leave and Permission to File
                           Debtors’ Omnibus Reply to Disclosure Statement Objections [D.I. 169,
                           11/30/18]

                   S.      Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
                           Bankruptcy Code [D.I. 178, 12/3/18]

                   T.      Disclosure Statement with Respect to Debtors First Amended Plan of
                           Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 179, 12/3/18]



01:24003894.1
                                                       3
                          Case 18-12439-BLS       Doc 230        Filed 01/10/19   Page 4 of 5



                   U.        Order (I) Approving the Disclosure Statement; (II) Establishing Procedures
                             for Solicitation and Tabulation of Votes to Accept or Reject the Plan,
                             Including (A) Approving Form and Manner of Solicitation Procedures, (B)
                             Approving Form and Notice of the Confirmation Hearing, (C) Establishing
                             Voting Record Date and Approving Procedures for Distribution of Solicitation
                             Packages, (D) Approving Forms of Ballot, (E) Establishing Deadline for
                             Receipt of Ballots, and (F) Approving Procedures for Vote Tabulations; (III)
                             Establishing Deadline and Procedures for Filing Objections to (A)
                             Confirmation of the Plan, and (B) the Debtors’ Proposed Cure Amounts for
                             Unexpired Leases and Executory Contracts Assumed Pursuant to the Plan;
                             and (IV) Granting Related Relief [D.I. 183, 12/3/18]

                   V.        Notice of (I) Approval of Disclosure Statement, (II) Deadline for Voting on
                             the Plan, (III) Hearing to Consider Confirmation of the Plan and (IV)
                             Deadline for Filing Objections to Confirmation of the Plan [D.I. 184, 12/3/18]

                   W.        Affidavit of Publication [D.I. 198, 12/12/18]

                   X.        Plan Supplement for First Amended Joint Plan of Reorganization Under
                             Chapter 11 of the Bankruptcy Code [D.I. 218, 1/4/19]

                   Y.        Notice of Filing of Blackline of First Amended Joint Plan of Reorganization
                             Under Chapter 11 of the Bankruptcy Code, as Modified [D.I. 224, 1/10/19]

                   Z.        Certification of Peter Walsh with Respect to the Tabulation of Votes on the
                             Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
                             Bankruptcy Code [D.I. 225, 1/10/19]

                   AA.       Declaration of Richard Shinder in Support of Confirmation of the Debtors’
                             First Amended Joint Plan of Reorganization Under Chapter 11 of the
                             Bankruptcy Code [D.I. 226, 1/10/19]

                   BB.       Declaration of Robert Radie in Support of Confirmation of the Debtors’ First
                             Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy
                             Code, as Modified [D.I. 227, 1/10/19]

                   CC.       Debtors’ Memorandum of Law (I) in Support of an Order Confirming the
                             Debtors’ First Amended Joint Chapter 11 Plan of Reorganization, and (II) in
                             Response to Objections Thereto [D.I. 228, 1/10/19]

                   DD.       Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and Order
                             Under Section 1129 of the Bankruptcy Code and Rule 3020 of the Bankruptcy
                             Rules Confirming Debtors’ First Amended Joint Plan of Reorganization
                             Under Chapter 11 of the Bankruptcy Code, as Modified [D.I. 229, 1/10/19]

                Status:      This matter is going forward.

01:24003894.1
                                                             4
                          Case 18-12439-BLS      Doc 230        Filed 01/10/19    Page 5 of 5




         4.     Notice of (I) Possible Assumption or Assumption and Assignment of Executory
                Contracts and Unexpired Leases to be Assumed Under the Plan, (II) Fixing of Cure
                Amounts Related Thereto and (III) Deadline to Object Thereto [D.I. 213, 12/24/18]

                Response/Objection Deadline:                    January 2, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.        Objection of inVentiv Commercial Services, LLC [D.I. 216, 1/2/19]

                Related Documents:

                Status:      The Debtors have resolved the objection of inVentiv Commercial Services,
                             LLC as set for in the proposed order confirming the Plan. This matter is going
                             forward.

         Dated: January 10, 2019                  Respectfully submitted,
                Wilmington, Delaware
                                                  /s/ Sean T. Greecher
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Robert S. Brady (No. 2847)
                                                  Sean T. Greecher (No. 4484)
                                                  Travis G. Buchanan (No. 5595)
                                                  Jordan E. Sazant (No. 6515)
                                                  1000 North King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  - and -

                                                  DECHERT LLP
                                                  Michael J. Sage (admitted pro hac vice)
                                                  Brian E. Greer (admitted pro hac vice)
                                                  Stephen M. Wolpert (admitted pro hac vice)
                                                  Alaina R. Heine (admitted pro hac vice)
                                                  1095 Avenue of the Americas
                                                  New York, New York 10036
                                                  Telephone: (212) 698-3500
                                                  Facsimile: (212) 698-3599

                                                  Attorneys for the Debtors and
                                                  Debtors in Possession



01:24003894.1
                                                            5
